Citation Nr: 1543768	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  06-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for allergic rhinitis, to include consideration of extraschedular evaluation under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from November 1958 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased, compensable rating for allergic rhinitis.  During the course of the appeal, in a June 2015 decision, the Agency of Original Jurisdiction (AOJ) awarded an increased 30 percent rating for the condition, effective April 30, 2004.

In earlier February 2014 and September 2015 decisions, the Board remanded this issue for additional development and due process considerations.  The matter is now returned to the Board after full compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The maximum schedular evaluation for allergic rhinitis is assigned.

2.  The schedular criteria fully contemplate the Veteran's subjective complaints related to his allergic rhinitis, as well as the objective symptomatology identified by doctors.

3.  There are no symptoms or complaints not accounted for by a service-connected disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for allergic rhinitis, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  July 2004, October 2008, September 2009, and February 2102 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a September 2015 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been conducted.  Examners made all clinical findings necessary to application of the rating criteria, and described the Veteran's funcitonal capacities.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran made no response to the September 2015 remand, other than to request immediate adjudication on the current record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Schedular Evaluation

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's allergic rhinitis is currently evaluated as 30 percent disabling, the maximum rating available under Diagnostic Code 6522 of the Rating Schedule.  The rating schedule provides that a 10 percent rating is assigned for allergic rhinitis when there are no polyps, but there is obstruction of one or both nasal passages.  If one passage is involved, obstruction must be complete; if both, 50 percent obstruction on each side is required.  A 30 percent rating is assigned when the condition is manifested by polyps.  38 C.F.R. § 4.97, Code 6522.  

The Board has additionally considered whether another Code, which includes a higher schedular evaluation, may be applied.  There are two other Codes addressing forms of rhinitis with higher maximum ratings; Code 6523 rates bacterial rhinitis up to 50 percent disabling, while granulomatous rhinitis is rated under Code 6524 as up to 100 percent disabling.  However, each of these conditions requires specific physical findings and growths (rhinosceleroma under 6523 and Wegener's granulomatosis under 6524) to merit the higher ratings.  Neither growth is present here; findings are limited to polyps.

Further, as the service-connected condition does not impact the trachea or bronchi, or manifest as sinusitis, rating under Codes dealing with those areas of the respiratory system is not appropriate.  The schedule specifically provides that if a listed condition (allergic rhinitis) is encountered, the criteria for that condition should be used; analogous ratings are not permissible unless the condition is unlisted.  38 C.F.R. § 4.20.  Accordingly, the sole avenue available to reach an increased rating is that of extraschedular evaluation under 38 C.F.R. § 3.321.

Extraschedular Evaluation

As indicated above, the Veteran is currently rated the maximum 30 percent disabled under the schedule, and therefore argues that extraschedular evaluation is warranted based on his degree of functional impairment.  In some instances the application of the Rating Schedule is inadequate to compensate a Veteran for all manifestations and functional impacts of a service connected disability.  In such cases, an extraschedular evaluation is warranted under 38 C.F.R. § 3.321(b), which provides that in exceptional cases, where an unusual disability picture is presented, a rating outside the schedule may be assigned.  Discretion for such lies with the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

In a December 2013 statement, the Veteran, through his representative, reported that he experiences intermittent nasal obstruction, and suffers flare-ups of symptoms which severely affect his breathing and performance of the activities of daily life.  

However, these signs and symptoms are fully accounted for by the schedular criteria, which specifically list obstruction.  Moreover, a functional impact is considered, in that a compensable evaluation is assignable.  The fact of breathing difficulty, with functional effects, is exactly what the schedule is designed to compensate.  38 C.F.R. §§ 4.1, 4.10.  Accordingly, the first prong of the Thun test is not met, and no further discussion of extraschedular evaluation is required.

The Board further notes, however, that no exceptional disability picture is presented to meet the second prong either.  No doctor notes any excessive impact on employment; findings in fact minimize the impact of rhinitis on work capacity.  Additionally, the Veteran himself does not describe any excessive impact.  No hospitalizations have been required; treatment records do not even consistently report necessary treatment, outside of regular allergy shots, and the Veteran refers to his flare-ups as intermittent.

Finally, the symptomatology referred to by the Veteran is referable entirely to the allergic rhinitis; there is no unaccounted for complaint or sign.  Johnson v. McDonald, 762 F.3d 1362 (2014).


ORDER

An evaluation in excess of 30 percent, to include consideration of extraschedular evaluation under 38 C.F.R. § 3.321, for allergic rhinitis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


